DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 10, 18 and 20 are objected to because of the following informalities: 
Claims 10 and 18 each recites: “Ni-base alloy” which should read “Ni-based alloy”.
Claim 20 recites “the braze material is brazing” which should read the “braze material is brazed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-12-14, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes (6,003,754).
Regarding claim 1, Rhodes teaches a dual walled component (Figs. 2-4) comprising:
a spar (23) (Figs. 2-4, Col. 5, lines 10-22) comprising a plurality of pedestals (Rhodes recites: “With reference to Fig. 16, there is illustrated an apparatus for forming a pedestal configuration in a spar pattern 785”; see Col. 14, lines 26-39, Fig. 16)
a coversheet  attached to the a first set of pedestals from the plurality of pedestals  (Figs. 2-4 and Figs. 16 and Rhodes, annotated FIG. 3 below), and 
a repaired coversheet portion attached to a second set of pedestals from the plurality of pedestals and to the coversheet (Figs. 2-4 and Figs. 16 and Rhodes, annotated FIG. 3 below),
wherein the repaired coversheet portion includes a braze material bonded to each of the spar and the coversheet. In Rhodes, the spar, the covers members which define the coversheet and coversheet portion are disposed in a vacuum brazing furnace (28) and diffusion bonded together (Col. 6, lines 18-47).



    PNG
    media_image1.png
    490
    667
    media_image1.png
    Greyscale


Regarding claim 2, Rhodes teaches all the claimed limitations as stated above in claim 1. Rhodes further teaches the repaired coversheet portion comprises a braze alloy (Col. 4, lines 42-55 and Col. 6, lines 18-47).
Regarding claim 4, Rhodes teaches all the claimed limitations as stated above in claim 1. Rhodes further teaches the coversheet and the coversheet portion comprise the same alloy (Col. 4, lines 42-55 and Col. 6, 18-47).
Regarding claim 5, Rhodes teaches all the claimed limitations as stated above in claim 1. Rhodes further teaches the coversheet and the coversheet portion  each comprises a plurality of film cooling holes (22) (Col. 4, line 67-Col. 5, line 9; Fig. 2).
Regarding claim 7, Rhodes teaches all the claimed limitations as stated above in claim 1. Rhodes further teaches a gas turbine engine component (15), wherein the gas turbine engine component comprises the spar, the coversheet and the repaired coversheet portion (Figs. 1-4, Col. 5, lines 10-22).
Regarding claim 8, Rhodes teaches all the claimed limitations as stated above in claim 1. Rhodes further teaches wherein the coversheet defines an outer wall of the dual walled component (Figs. 2-4, Col. 5, lines 10-22).
Regarding claim 9, Rhodes teaches all the claimed limitations as stated above in claim 1. Rhodes further teaches the braze material comprises a braze preform (the covers 24 which formed the coversheet and the coversheet portion are preformed) (Col. 5, lines 9-14).
Regarding claim 10, Rhodes teaches all the claimed limitations as stated above in claim 1. Rhodes further teaches the repaired coversheet portion comprises a Ni-based alloy or Co-based alloy (Col. 4, lines 42-55).
Regarding claim 11, Rhodes teaches all the claimed limitations as stated above in claim 1. Rhodes further teaches the plurality of pedestals define at least one channel between the spar and the coversheet, wherein the at least one channel is configured to pass a cooling fluid therethrough. Rhodes discloses that cooling channels are formed between the coversheet and the spar (Col. 5, lines 46-50); and since the pedestal are formed on the spar, the cooling channels are thus formed by pedestals Col. 14, lines 26-39, Fig. 16). 
Regarding claim 12, Rhodes teaches all the claimed limitations as stated above in claim 1. Rhodes further teaches the spar and the coversheet define one or more locating features (501, 502) (Fig. 3b-3c; Col. 5, lines 61-64).
Regarding claim 20, Rhodes teaches all the claimed limitations as stated above in claim 1. Rhodes further teaches the braze material is brazed or diffusion bonded to each of the spar and the coversheet (Col. 6, lines 18-47).
Regarding claim 13, Rhodes teaches a gas turbine engine component comprising a dual walled component comprising:
a spar (23) (Figs. 2-4, Col. 5, lines 10-22) comprising a plurality of pedestals (Rhodes recites “With reference to Fig. 16, there is illustrated an apparatus for forming a pedestal configuration in a spar pattern 785”; Col. 14, lines 26-39, Fig. 16),
a coversheet  attached to the a first set of pedestals from the plurality of pedestals  (Figs. 2-4 and Figs. 16 and Rhodes, annotated FIG. 3 above), wherein the plurality of pedestals define at least one cooling fluid channel between the spar and the coversheet; Rhodes discloses that cooling channels are formed between the coversheet and the spar (Col. 5, lines 46-50); and since the pedestal are formed on the spar, the cooling channels are thus formed by pedestals (Col. 14, lines 26-39, Fig. 16), 
wherein the coversheet defines an outer wall of the gas turbine engine component (Figs. 3-3b); and 
a repaired coversheet portion attached to a second set of pedestals from the plurality of pedestals and to the coversheet (Figs. 2-4 and Figs. 16 and Rhodes, annotated FIG. 3 above),
wherein the repaired coversheet portion includes a braze material bonded to each of the spar and the coversheet. In Rhodes, the spar, the covers members which define the coversheet and coversheet portion are disposed in a vacuum brazing furnace (28) and diffusion bonded together (Col. 6, lines18-47; Fig. 4).
Regarding claim 14, Rhodes teaches all the claimed limitations as stated above in claim 13. Rhodes further teaches the repaired coversheet portion comprises at least one of a braze preform and a braze alloy (the covers members 24 which form the coversheet and the coversheet portion are preformed) (Col. 5, lines 9-14, Col. 6, lines 18-47).
Regarding claim 16, Rhodes teaches all the claimed limitations as stated above in claim 13. Rhodes further teaches the coversheet and the repaired coversheet portion each comprises a plurality of film cooling holes (22) (Col. 4, line 67-Col. 5, line 9; Fig. 2).
Regarding claim 18, Rhodes teaches all the claimed limitations as stated above in claim 13. Rhodes further teaches the repaired coversheet portion comprises a Ni-based alloy or Co-based alloy (Col. 4, lines 42-55).
Regarding claim 19, Rhodes teaches all the claimed limitations as stated above in claim 13. Rhodes further teaches the spar and the coversheet define one or more locating features (501, 502) (Fig. 3b-3c; Col. 5, lines 61-64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Watson et al. (US 2013/0195674 A1) hereinafter Watson.
Rhodes teaches all the claimed limitations as stated above in claims 1 and 13. Rhodes does not specifically state that the coversheet comprises a first alloy, and wherein the repaired coversheet comprises a second different alloy.
However, Watson teaches a gas turbine engine component comprising a shell (70), the shell being formed of a first airfoil piece and a second airfoil piece (70a, 70b) (Figs. 2-3 and 5; para. 0038). Watson further teaches the first airfoil piece comprises a first alloy and the second airfoil piece comprises a second different alloy (para. 0011).
Here is the teaching that it is well known in the art to have an airfoil shell comprising a plurality of shell elements comprising different alloys.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify Rhodes such that the coversheet comprises a first alloy and the repaired coversheet portion comprises a second different alloy as taught by Watson in order to use the component at a varying operating temperature.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view Uskert et al. (US 2014/0271153 A1) hereinafter Uskert.
Rhode teaches all the claimed limitations as stated above in claims 1 and 13. Rhodes does not teach a thermal barrier coating on the coversheet and the repaired coversheet.
However, Uskert drawn to a gas turbine engine teaches an airfoil (100) comprising a core (102) and a coversheet (112) disposed over the core (Fig. 2, paras. 0019-0022). Uskert further teaches a thermal barrier coating (114) to reduce heat transfer in the airfoil (para. 0021).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ryznic by providing a thermal barrier coating on the coversheet and the repaired coversheet as taught by Uskert in order to reduce heat transfer in the airfoil (Uskert, para. 0021).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745